Case 1:06-cr-00228-ESH Document 275 Filed 07/22/19 Page 1 "ET LE my

JUL 2.2 2019

lork, U.S. District & Bankrupte
UNITED STATES DISTRICT COURT comin ictreterconess

FOR THE
DISTRICT OF COLUMBIA

U.S.A. vs. BOLING, Roderic Docket No.: 1:06CR00228-002

 

The Court may enter a minute order for any of the following options:

Warrant Requests Only - To help ensure the safety of law enforcement officers while a warrant is active. we ask that
you not enter a minute order. Rather, please print and sign this document and, if you concur with the request for a
warrant, provide all pages to your Court Room Deputy Clerk who will enter a sealed minute order and process the
warrant for service without alerting the public or the offender. After the warrant is executed, the Deputy Clerk will
unseal the warrant unless otherwise directed by the Court.

THE COURT ORDERS:

l. W concurs with the recommendation of the Probation Office to “transfer jurisdiction to the
Middle District of Florida,”

2.0 Noaction

3. O Issuance ofa warrant and enter into NCIC and schedule a hearing upon execution

4. 1 Issuance ofa summons and schedule a hearing

5. O Hearing to modify, revoke, or terminate supervised release shall be held before a magistrate

judge for the preparation of a report and recommendation to the district judge. This
designation will remain for the duration of the case, and the designated magistrate judge
will respond to all subsequent requests from the probation office unless otherwise ordered
by the district judge.

6. 0 Other

 

 

 

& Sthydb

Ellen S. Huvelle
United States Djstrict Judge

 
